                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

FREDRICK A. BARNES,                        )
                                           )
                     Petitioner,           )
                                           )
       vs.                                 )      Case No. 4:15CV01569 SNLJ
                                           )
CINDY GRIFFITH,                            )
                                           )
                     Respondent.           )

                            MEMORANDUM AND ORDER

       This matter is before me on the petition for writ of habeas corpus filed by

Petitioner Fredrick A. Barnes. I referred this matter to United States Magistrate Judge

Shirley P. Mensah, for a report and recommendation on all dispositive matters pursuant

to 28 U.S.C. § 636(b). On February 20, 2019, Judge Mensah filed her recommendation

that Barnes’ habeas petition should be dismissed.

       No objections to Judge Mensah’s Report and Recommendation were filed. After

careful consideration, I will adopt and sustain the thorough reasoning of Judge Mensah

and deny Barnes’ habeas petition for the reasons stated in the Report and

Recommendation dated February 20, 2019.

       I have also considered whether to issue a certificate of appealability. To grant a

certificate of appealability, the Court must find a substantial showing of the denial of a

federal constitutional right. See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997).

A substantial showing is a showing that issues are debatable among reasonable jurists, a

Court could resolve the issues differently, or the issues deserve further proceedings. Cox
v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878, 882-83

(8th Cir. 1994)). Because Barnes has not made such a showing in this case, I will not

issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that Judge Mensah’s Report and Recommendation,

[ECF 10], filed February 20, 2019 is adopted and sustained in its entirety.

       IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas

Corpus, [ECF 1], is DENIED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of

appealability. A separate Judgment in accordance with this Memorandum and Order is

entered this same date.

       Dated this 26th day of March, 2019.

                                                 _________________________________
                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
